United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1900
                         ___________________________

                                   Sandra Frierson

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                             SBC Global Services, Inc.

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: December 23, 2013
                             Filed: December 30, 2013
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BYE, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

     Sandra Frierson appeals the district court’s1 adverse grant of summary
judgment on her claim that her former employer retaliated against her, in violation of

      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
the Missouri Human Rights Act (MHRA) and 42 U.S.C. § 1981, after she reported
the race-based and gender-based threatening and harassing conduct of a coworker,
who was fired after an investigation. Frierson alleged that her job became more
difficult after a reassignment of technicians she managed, her performance
evaluations were not as favorable as they had been in the past, and she was told to
“stick it out” rather than look for a different position within the company, before she
was ultimately terminated pursuant to a reduction in force almost a year and a half
after she reported the conduct of her coworker. Following careful review, we agree
with the district court that Frierson did not establish a causal connection between any
adverse employment action and her protected activity. See Olsen v. Capital Region
Med. Ctr., 713 F.3d 1149, 1153 (8th Cir. 2013) (de novo review; to avoid summary
judgment, non-movant must make sufficient showing on every essential element of
her claim on which she bears burden of proof); Sayger v. Riceland Foods, Inc., 735
F.3d 1025, 1030-32 (8th Cir. 2013) (to show causal connection in § 1981 retaliation
action, claimant must prove that employer’s desire to retaliate was but-for cause of
his or her termination); McCrainey v. Kansas City Mo. Sch. Dist., 337 S.W.3d 746,
753 (Mo. Ct. App. 2011) (prima facie MHRA retaliation claim requires proof that (1)
claimant engaged in protected activity such as complaining about discrimination, (2)
employer took adverse action against her, and (3) causal relationship existed between
protected activity and adverse action). Accordingly, we affirm. See 8th Cir. R. 47B.

                       ______________________________




                                         -2-